 

Exhibit 10.4

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made and
entered into as of the 5th day of August 2013, by and between Campus Crest
Communities, Inc. (the “Company”), and Michael S. Hartnett, an individual
(“Employee”) (the Company and Employee are hereinafter sometimes collectively
referred to as the “Parties”).

 

RECITALS

 

WHEREAS, Company and Employee have previously entered into an Employment
Agreement dated as of October 19, 2010, as amended pursuant to that first
amendment dated July 19, 2013 (the “Original Agreement”) pursuant to which
Employee serves as the Chief Investment Officer of the Company on the terms and
conditions set forth in the Original Agreement.

 

WHEREAS, the Company and Employee now desire to amend and restate the Original
Agreement to, among other things, provide for Employee’s transition to
Vice-Chairman, Special Projects of the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the Parties hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto, intending to be legally bound, hereby agree as follows:

 

1.          Effective Date. This Agreement shall become effective on October 19,
2013 (the “Effective Date”). Prior to the Effective Date, the terms and
conditions of the Original Agreement shall continue to be in full force and
effect. The Parties hereby agree that the Original Agreement shall not be
terminated but rather shall continue to and including the Effective Date. Upon
the Effective Date, the terms and conditions of this Agreement shall supersede
the Original Agreement.

 

2.          Employment. The Company shall employ Employee as Vice-Chairman,
Special Projects of the Company, and Employee hereby accepts such employment,
upon the terms and conditions hereinafter set forth. Employee shall have such
duties and authority as are customary for such position and as shall from time
to time be assigned to Employee by the Chief Executive Officer.. Employee shall
faithfully and to the best of his ability fulfill such duties. Employee shall
abide by all of the rules, regulations and policies for employees generally
established or promulgated by the Company from time to time and communicated in
writing, electronically or orally to all employees, including Employee.

 

3.          Compensation and Benefits. During his employment under this
Agreement, Employee shall receive the compensation and benefits more
particularly described on Exhibit A attached hereto and made a part hereof. Any
payments referenced hereunder shall be subject to applicable taxes and other
withholdings.

 

 

 

  

4.          Termination. This Agreement shall be for a term of three years,
expiring on the third anniversary of the date hereof (the “Expiration Date”).
Prior to the Expiration Date, the Company may terminate this Agreement at any
time for Cause or without Cause (as defined below). Employee may terminate this
Agreement at any time upon delivery to the Company of thirty (30) days written
notice. Termination of this Agreement shall terminate completely Employee’s
employment with the Company, including, but not limited to, his role as an
officer. If Employee is serving as a member of the Board of Directors of the
Company (the “Board”), Employee agrees to resign from the Board effective
immediately upon termination of this Agreement. Unless earlier terminated,
Employee’s employment shall terminate upon the Expiration Date and the Company’s
only obligation to Employee upon termination on the Expiration Date will be to
pay the amounts set forth in (B)(i) below.

 

(A)         Termination Date. The Expiration Date or, if earlier, the date that
the Company designates as the termination date or, if Employee terminates this
Agreement, the date designated by Employee as stated in the written notice
delivered to the Company, shall be referred to herein as the “Termination Date.”

 

(B)         Payment Upon Termination.

 

(i)          Termination By Employee. In the event Employee terminates this
Agreement, the Company shall be obligated to pay Employee that pro-rata portion
of his current semi-monthly Base Salary payment, as adjusted for any increase
thereto, which is earned but unpaid as of the Termination Date, any earned but
unpaid incentive compensation, any accrued but unpaid paid time off (“PTO”) due
to him through the Termination Date and any unreimbursed expenses. Employee will
not be entitled to, nor will he receive, any type of severance payment in
connection with his termination of this Agreement. If Employee terminates
Employee’s employment pursuant to this subsection (B)(i), then the Company, at
its option, may require Employee to cease providing services during the thirty
(30) day notice period required therein; provided, however, for purposes of
calculating payment upon termination under this Agreement, Employee shall be
treated as if he was employed during such thirty (30) day period.

 

(ii)         Termination By Company.

 

(a)          Cause. The Company may terminate this Agreement for Cause effective
immediately upon written notice to Employee stating the facts constituting such
Cause. If Employee is terminated for Cause, the Company shall be obligated to
pay Employee that pro-rata portion of his current semi-monthly Base Salary
payment, as adjusted for any increase thereto, which is earned but unpaid as of
the Termination Date, any earned but unpaid incentive compensation, any accrued
but unpaid PTO due to him through the Termination Date and any unreimbursed
expenses. Employee will not be entitled to, nor will he receive, any type of
severance payment. The term “Cause” shall mean: (1) Employee’s act of gross
negligence that has the effect of injuring the business of the Company or its
parent, subsidiaries or affiliates, taken as a whole, in any material respect,
(2) Employee’s conviction or plea of guilty or nolo contendere to the commission
of a felony by Employee, (2) the commission by Employee of an act of fraud or
embezzlement against the Company, its parent, subsidiary or affiliates as
determined by a court of competent jurisdiction, or (4) Employee’s willful
breach of any material provision of that certain Confidentiality and
Noncompetition Agreement between Employee and the Company which Employee has
previously entered into (the “Confidentiality and Noncompetition Agreement

 

2

 

  

(b)          Without Cause. The Company may terminate this Agreement without
Cause effective immediately upon notice to Employee. In the event the Company
terminates this Agreement without Cause, in addition to the amounts under the
first sentence of Subsection B(i) above, the Company shall continue to pay
Employee his Base Salary, as adjusted for any increase thereto, through October
19, 2016. Any amounts payable under this subparagraph shall be paid in equal
monthly installments commencing no later than sixty (60) days following
Employee’s Termination Date, shall be subject to applicable withholdings and
shall be subject to Employee signing a Release (as defined below) on or before
the sixtieth (60th) day following Employee’s Termination Date and all revocation
periods applicable to such Release having expired on or prior to the sixtieth
(60th) day following Employee’s Termination Date. Such payments will commence
within sixty (60) days following Executive’s termination, with the exact
commencement of payments to be determined in the sole discretion of the Company,
provided that if such sixty (60) day period commences in one calendar year and
ends in the next, the payments will commence in the second calendar year with
the first payment to include all payment that would have otherwise been made but
for the provisions of this sentence. For the avoidance of doubt, Employee shall
not be entitled to any severance payments if the Employee has not signed the
Release, and if all revocation period applicable to the Release have not expired
on or prior to the sixtieth (60th) day following Employee’s Termination Date. .
In addition, the severance payments outlined in this Section are contingent on
Employee fully complying with the terms of the Confidentiality and
Noncompetition Agreement. If Employee fails to so comply, Employee agrees that
the Company has the right to cease making the payments described in this Section
and that the Company is entitled to recover from Employee any payments it has
already made to Employee..

 

(iii)         280G. In the event it shall be determined that any payment or
distribution to or for the benefit of Employee or the acceleration thereof (the
“Triggering Payment”) would be subject to the excise tax imposed by Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”), or any interest
or penalties with respect to such excise tax (collectively, such excise tax,
together with any such interest or penalties, the “Excise Tax”) (all such
payments and benefits, including any cash severance payments payable pursuant to
any other plan, arrangement or agreement, hereinafter referred to as the “Total
Payments”), then, after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, arrangement
or agreement, the cash severance payments shall be reduced to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (A) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (B) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which
Employee would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). All determinations required to
be made under this subsection (iii) shall be made in writing within ten
(10) business days of the receipt of notice from Employee that there has been a
Triggering Payment by the independent accounting firm then retained by the
Company in the ordinary course of business (which firm shall provide detailed
supporting calculations to the Company and Employee) and such determinations
shall be final and binding on the Company and Employee. Any fees incurred as a
result of work performed by any independent accounting firm hereunder shall be
paid by the Company.

 

3

 

  

(iv)        Vesting. Any of Employee’s unvested options or restricted equity
will vest ratably in accordance with the unvested portion of each such award on
December 31, 2013, March 31, 2014, June 30, 2014, September 30, 2014 and
December 31, 2014. In the event Employee is terminated pursuant to Sections
4B(ii)(b), 4B(v) or 4B(vi), any of Employee’s unvested options or restricted
equity will vest in full on the Termination Date. For avoidance of doubt, it is
the Parties’ intent that Employee’s unvested options or restricted equity vest
in full prior to the expiration of this Agreement or his termination from
employment otherwise, unless the termination results from Termination by
Employee or Termination for Cause.

 

(v)         Disability. The Company may terminate Employee’s employment upon
Employee’s total disability. Employee shall be deemed to be totally disabled for
purposes of this Agreement if he is unable to perform his essential job duties
under this Agreement by reason of a mental or physical illness or condition
lasting for a period of 120 consecutive days or more, taking into consideration
any reasonable accommodations under the Americans with Disabilities Act, if
applicable. The determination as to whether Employee is totally disabled shall
be made by a licensed physician selected by the Parties. In the event of early
termination pursuant to this section, Employee shall receive the Severance
Payment as stated in Section 4B(ii)(b) above and any of Employee’s unvested
options or restricted equity will vest in full on the Termination Date.

 

(vi)        Death. This Agreement shall terminate immediately and without any
action on the part of the Company if Employee dies. In such an event, Employee’s
estate shall receive from the Company, in a single lump sum, the Severance
Payment as stated in Section 4B(ii)(b) above, and any of Employee’s unvested
options or restricted equity will vest in full on the Termination Date.
Employee’s estate shall further receive any other death benefits, if any,
generally applicable to the Company’s employees.

 

(C)         The following rules shall apply with respect to the distribution of
payments and benefits, if any, to be provided to Employee under Section 4(B) of
this Agreement, as applicable:

 

(i)          Notwithstanding anything to the contrary contained herein, no
payments shall be made to Employee upon Employee’s termination of employment
from the Company under this Agreement unless such termination of employment is a
“separation from service” within the meaning of Section 409A of the Code. For
purposes of determining the timing of payments under this Section 4 only,
“Termination Date” shall be deemed to mean the date on which Employee
experiences a “separation from service” within the meaning of Section 409A of
the Code.

 

(ii)         It is intended that each installment of the payments and benefits
provided under this Section 4(B)(ii)(b), if any, shall be treated as a separate
“payment” for purposes of Section 409A of the Code.

 

4

 

  

(iii)        Notwithstanding anything herein to the contrary, in the event that
Employee is deemed to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payments to Employee hereunder that
are subject to the provisions of Section 409A of the Code shall not be made
prior to the six-month anniversary of Employee’s Termination Date. Thereafter,
any payment that would otherwise have been made during the six-month period
beginning on Employee’s Termination Date will be paid, together with interest at
an annual rate (compounded monthly) equal to the federal short-term rate (as in
effect under Section 1274(d) of the Code on the termination date), to Employee
immediately following such six-month anniversary and no later than thirty
(30) days following such anniversary.

 

5.          Release. Employee agrees that payment by the Company of the amounts
set out in Section 4B(ii)(b) above (in the event of a termination by the Company
Without Cause) is contingent upon Employee executing a mutual release (the
“Release”), that is mutually acceptable to the Company and Employee, and that
shall recite that such payment is in full and final settlement of any and all
actions, causes of actions, suits, claims, demands and entitlements whatsoever
which Employee has or may have against the Company or which the Company may have
against Employee, their respective affiliates and any of their respective
directors, officers, employees, shareholders, representatives, successors and
assigns arising out of Employee’s hiring, his employment and the termination of
his employment or this Agreement. The Company agrees to provide the Release to
Employee for consideration within thirty days of Employee’s Termination Date.

 

6.          Expenses. The Company shall reimburse Employee for all necessary and
reasonable out-of-pocket travel and other business expenses incurred by
Employee, which relate to Employee’s duties hereunder, in accordance with the
Company’s relevant policies in effect from time to time.

 

7.          Survival Of Certain Provisions. Any provisions hereof that, by their
nature, would survive the termination hereof shall not be discharged or
dissolved upon, but shall survive the termination of the employment of Employee
with the Company.

 

8.          Representations And Warranties Of Employee. As of the date hereof
and at all times during the term hereof and the term of the Original Agreement,
Employee represents and warrants to the Company that (a) Employee has not
entered into and is not bound by any agreement, understanding or restriction
(including, without limitation, any covenant restricting competition or
solicitation or agreement relating to trade secrets or confidential information)
with any third party that in any way limits, restricts or would prevent the
employment of him by the Company under this Agreement and the Original Agreement
or the full and complete performance by him of all his duties and obligations
hereunder; and (b) the execution of this Agreement by him and the employment of
him by the Company under this Agreement will not result in, or constitute a
breach of, any term or condition of any other agreement, instrument, arrangement
or understanding between him and any third party, or constitute (or, with notice
or lapse of time, or both, would constitute) a default, breach or violation of
any such agreement, instrument, arrangement or understanding, or which would
accelerate the maturity of any duty or obligation of him thereunder.

 

5

 

  

9.          Indemnity. Employee acknowledges that the Company has relied upon
the representations contained in Section 8 hereof. Employee agrees to indemnify
and hold the Company, its directors, officers, employees, agents,
representatives, affiliates, parent, subsidiary and related companies,
representatives and consultants and their insurers and attorneys harmless
against any and all claims, liabilities, losses, damages, costs, fees or
expenses including, without limitation, reasonable legal fees and costs incurred
by the Company, its directors, officers, employees, agents, representatives,
affiliates, parent, subsidiary and related companies, representatives and
consultants and their insurers by reason of an alleged violation by Employee of
any of the representations contained in Section 8 hereof.

 

10.         Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given upon receipt if delivered
personally, or when sent if mailed by registered or certified mail (return
receipt requested) to the Parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

If to the Company   Campus Crest Communities, Inc.     2100 Rexford Road, Suite
414     Charlotte, NC 28211     Attention: Donald L. Bobbitt, Jr.       With
copy to   Stuart Barr, Esq.     Hogan Lovells LLP     Columbia Square     555
Thirteenth Street, NW     Washington, DC 20004       If to Employee   Michael S.
Hartnett     2823 Providence Road     Charlotte, NC 28211

 

11.         Enforceability and Reformation; Severability. The Parties intend for
all provisions of this Agreement to be enforced to the fullest extent permitted
by law. Accordingly, in the event that any provision or portion of this
Agreement is held to be illegal, invalid or unenforceable, in whole or in part,
for any reason, under present or future law, such provision shall be severable
and the remainder thereof shall not be invalidated or rendered unenforceable or
otherwise adversely affected. Without limiting the generality of the foregoing,
if a court or arbitrator should deem any provision of this Agreement to create a
restriction that is unreasonable as to scope, duration or geographical area, the
Parties agree that the provisions of this Agreement shall be enforceable in such
scope, for such duration and in such geographic area as such court or arbitrator
may determine to be reasonable.

 

12.         Benefit. The rights, obligations and interests of Employee hereunder
may not be sold, assigned, transferred, pledged or hypothecated. Employee shall
have no right to commute, encumber or dispose of the right to receive payments
hereunder, which payments and the right thereto are non-assignable and
non-transferable, and any attempted assignment or transfer shall be null and
void and without effect. This Agreement and its obligations shall inure to the
benefit of and be binding and enforceable by the successors and assigns of the
Company, including, without limitation, any purchaser of the Company, regardless
of whether such purchase takes the form of a merger, a purchase of all or
substantially all of the Company’s assets or a purchase of a majority of the
outstanding capital stock of the Company.

 

6

 

  

13.         Dispute Resolution. All controversies, claims, issues and other
disputes (collectively, “Disputes”) arising out of or relating to this Agreement
or the Original Agreement or Employee’s employment hereunder shall be subject to
the applicable provisions of this Section.

 

(A)         Arbitration. Except for actions seeking relief for violations of the
Confidentiality and Noncompetition Agreement, all Disputes shall be settled
exclusively by final and binding arbitration in Charlotte, North Carolina,
before a neutral arbitrator in an arbitration proceeding administered by the
American Arbitration Association (“AAA”) according to the National Rules for the
Resolution of Employment Disputes of AAA or, alternatively, upon mutual
agreement, to an arbitrator selected by Employee and the Company. Any dispute
regarding whether a Dispute is subject to arbitration shall be resolved by
arbitration.

 

(B)         Interstate Commerce. The Parties hereto acknowledge that (i) they
have read and understood the provisions of this Section regarding arbitration
and (ii) performance of this Agreement will be in interstate commerce as that
term is used in the Federal Arbitration Act, 9 U.S.C. § 1 et seq., and the
parties contemplate substantial interstate activity in the performance of this
Agreement including, without limitation, interstate travel, the use of
interstate phone lines, the use of the U.S. mail services and other interstate
courier services.

 

(C)         Waiver of Jury Trial. If any Dispute is not arbitrated for any
reason, the Parties desire to avoid the time and expense relating to a jury
trial of such Dispute. Accordingly, the Parties, for themselves and their
successors and assigns, hereby waive trial by jury of any Dispute. The Parties
acknowledge that this waiver is knowingly, freely, and voluntarily given, is
desired by all Parties and is in the best interests of all Parties.

 

14.         Amendment. This Agreement may not be amended, modified or changed,
in whole or in part, except by a written instrument signed by a duly authorized
officer of the Company and by Employee.

 

15.         Waiver. No failure or delay by either of the Parties in exercising
any right, power, or privilege under this Agreement shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege.

 

16.         Access To Counsel. Employee acknowledges that he has had full
opportunity to review this Agreement and has had access to independent legal
counsel of his choice to the extent deemed necessary to interpret the legal
effect hereof.

 

17.         Governing Law and Forum Selection. This Agreement shall be
interpreted, construed and governed according to the laws of the State of North
Carolina. For any claims for relief which are excepted from the arbitration
provision as set out above, the Parties submit to the service and exclusive
personal jurisdiction of the federal or state courts of Charlotte, North
Carolina and irrevocably waive all defenses inconsistent with the terms of this
Section.

 

7

 

  

18.         Fees And Costs. If either Party initiates any action or proceeding
(whether by arbitration or court proceeding) to enforce any of its rights
hereunder or to seek damages for any violation hereof, then, the Parties shall
bear their respective costs and expenses of any such action or proceeding;
provided, that, in addition to all other remedies that may be granted, the
prevailing Party shall be entitled to recover its reasonable attorneys’ fees and
all other costs that it may sustain in connection with such action or
proceeding. If a dispute is arbitrated, all costs and fees of the arbitrator(s)
shall be paid by the Company.

 

19.         Offset. The Company shall have the right to offset against any sums
payable to Employee, any amounts owing to the Company as a result of expense
account indebtedness, failure to return Company property, or other advances or
debts due.

 

20.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Execution and delivery by
facsimile shall constitute good and valid execution and delivery unless and
until replaced or substituted by an original executed instrument.

 

21.         Interpretation. The language used in this Agreement shall not be
construed in favor of or against either of the Parties, but shall be construed
as if both of the Parties prepared this Agreement. The language used in this
Agreement shall be deemed to be the language chosen by the Parties to express
their mutual intent, and no rule of strict construction shall be applied against
any such Party.

 

22.         Execution of Further Documents. The Parties covenant and agree that
they shall, from time to time and at all times, do all such further acts and
execute and deliver all such further documents and assurances as shall be
reasonably required in order to fully perform and carry out the terms of this
Agreement.

 

23.         Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company, its successors and assigns, including, without
limitation, any entity which may acquire all or substantially all of the
Company’s assets and business or into which the Company may be consolidated or
merged, and Employee, his heirs, executors, administrators and legal
representatives. Employee may not assign any of his obligations under this
Agreement.

 

24.         Entire Agreement. This Agreement and the Exhibit attached hereto
represent the entire understanding and agreement between the Parties with
respect to the subject matter hereof and shall supersede any prior agreements
and understanding between the Parties with respect to that subject matter.

 

25.         Compliance with Section 409A of the Code. This Agreement is intended
to comply with, or otherwise be exempt from Section 409A of the Code, and any
regulations and Treasury guidance promulgated thereunder and all ambiguities
shall be interpreted in a manner consistent with such intent.

 

8

 

  

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date first above written.

 

  CAMPUS CREST COMMUNITIES, INC.       By: /s/ Donald L. Bobbitt, Jr.   Name:
Donald L. Bobbitt, Jr.   Title: Chief Financial Officer       EMPLOYEE:      
/s/ Michael S. Hartnett   MICHAEL S. HARTNETT

 

9

 

  

Exhibit A – Employment Agreement with Michael S. Hartnett

 

Compensation and Benefits

 

(A)         As of the Effective Date, Employee will continue to serve on the
Board but he will resign from the position of Co-Chairman. Employee will
complete his current term on the Board but will not stand for re-election upon
expiration of the current term.

 

(B)         Employee shall receive a base salary of $380,000 per year (as such
base salary may hereafter from time to time be adjusted as provided herein, the
“Base Salary”). The Base Salary shall be paid during the period of employment,
by direct deposit according to the Company’s current standard pay practice of 26
pay periods per year (semi-monthly) or in accordance with the Company’s relevant
policies and practices in effect from time to time, including normal payroll
practices, and shall be subject to all applicable employment and withholding
taxes.

 

(C)         For calendar year 2013, Employee is eligible to receive a pro-rated
bonus, based on Employee’s service through October 19, 2013, under the Company’s
Incentive Compensation Plan (the “Plan”) based on the target potential bonus
amounts set forth in the Original Agreement. Employee’s entitlement to any
payments under the Plan shall be subject to the terms of the Plan. Employee will
not be eligible to participate in the Plan for any period after October 19,
2013.

 

(D)         On or about October 19, 2013, provided he remains employed through
such date, Employee shall receive a cash bonus of $100,000.00.

 

(E)         On or about October 19, 2013, the Company will transfer title of
Employee’s current company car to Employee. During the term of this Agreement,
Employee shall be entitled to reimbursement for reasonable telecommunications
and peripherals.

 

(F)         Subject to, and in accordance with, their terms, Employee shall be
entitled to participate in any plans, insurance policies or contracts maintained
by the Company relating to retirement, health, disability, vacation, auto, and
other related benefits. These currently include health, dental and life
insurance, and 401K. Employee is eligible to accrue compensated business days of
PTO each year, at a rate of 1.75 days per month. PTO is accrued on a calendar
year basis with a total maximum accrual of twenty-one (21) days per year. Up to
five (5) days of unused PTO may be carried over from one year to the following
year, but carried-over PTO must be used within the year following its accrual.
Upon Employee’s termination from the Company, current year accrued but unused
PTO will be considered for payment to Employee, but carried-over PTO will not be
paid to Employee. PTO generally may not be used in advance of its accrual, but
any unaccrued but used PTO will be considered an advance and will be deducted
from Employee’s final paycheck upon termination. Employee is also eligible for
eight (8) paid holidays per year as designated by the Company. Employee’s rights
and entitlements with respect to any such benefits shall be subject to the
provisions of the relevant plans, contracts or policies providing such benefits.
Nothing contained herein or in any employment offer shall be deemed to impose
any obligation on the Company to maintain or adopt any such plans, policies or
contracts or to limit the Company’s right to modify or eliminate such plans,
policies or contracts in its sole discretion.

 

10

 

 

 

(G)         Employee hereby acknowledges and agrees that, except as set forth in
this Exhibit, he shall not be entitled to receive any other compensation,
payments or benefits in connection with his employment under this Agreement.

 

11

 

 

